Citation Nr: 1107142	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of rectum muscle tear.

REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to 
January 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board previously remanded this matter in May 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to VA benefits under 38 U.S.C.A. § 
1151 for residual injury of a colonoscopy performed at the VA 
Medical Center in Houston in 1985.

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 are payable for additional disability not the result of the 
veteran's own willful misconduct, where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  See 38 C.F.R. § 
3.361(d)(1),(2).

In June 2004, the RO requested the Veteran's medical records from 
the Houston VAMC.  A July 2004 letter to the RO from the Houston 
VAMC stated that the records were requested from the National 
Archives, and notice was received from the National Archives that 
the records could not be located.     

Pursuant to the May 2008 remand, the AMC requested that the 
Atlanta VAMC provide all records, to include records from the 
Houston VAMC.  This request did not yield any treatment records 
from the Houston VAMC.  

The Board notes that the RO has not directly requested the 
Veteran's records from the NPRC.  At the hearing, the Veteran's 
representative requested that VA make another attempt to obtain 
the records from the NPRC.  The Board finds that a remand is 
warranted in order to attempt to obtain the records.  

While the claims folder does not contain records of treatment for 
this procedure, administrative documents in the file indicate 
that the Veteran was admitted to the Houston VAMC in September 
1985 with an admission diagnosis of an anal fissure.  Subsequent 
records in 1988 reflect treatment at the VAMC Tampa.  

Given that the Veteran's report of surgery is consistent with the 
administrative records, and, therefore, credible, the Veteran 
should be scheduled for a VA examination to determine if his 
current disability is consistent with the reported injury.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request any medical 
records for the Veteran's treatment at the 
Houston VAMC from the time period of 1980 to 
1989, particularly any records covering his 
admission in September 1985.  Inquiry should 
also be made at the VAMC Tampa to determine 
if his records were sent there during 
subsequent treatment in 1988.  Any records 
obtained should be associated with the claims 
file.  The Veteran should be informed of the 
status of all requests, including if the 
records are unavailable.  

2.  After the records search, the Veteran 
should be scheduled for a VA examination by a 
physician with appropriate expertise to 
render an opinion regarding the claimed 
disability.  The claims file should be made 
available for the examiner's review in 
conjunction with the examination, the 
examination report should indicate that such 
a review was conducted.  If records of the 
hospitalization cannot be located, the 
examiner should be advised of the Veteran's 
contentions and the fact that there is 
evidence of a hospital admission in September 
1985 for an anal fissure.  

3.  After a review of the claims file and an 
examination of the Veteran, the examiner is 
asked to provide an opinion regarding the 
following:

a.  Is it at least as likely as not (50 
percent or greater likelihood) that the 
colonoscopy performed at the Houston VAMC 
resulted in additional disability?  The 
examiner should describe any additional 
disability in detail and the likelihood 
that any current disability is related to 
the described procedure during 
hospitalization.

b.  If the colonoscopy did result in 
additional disability, was such additional 
disability caused by carelessness, 
negligence, lack of proper skill, error in 
judgment or similar instance of fault on 
the part of VA in furnishing hospital 
care, medical or surgical treatment, or 
examination?  The medical basis for all 
opinions expressed should also be noted 
for the record.

c.  If the examiner determines that the 
colonoscopy procedure resulted in 
additional disability, was such disability 
an event not reasonably foreseeable (i.e. 
an event that a reasonable health care 
provider would have considered to be an 
ordinary risk of the surgery performed? 
The additional disability need not have 
been completely unforeseeable or 
unimaginable but must be a risk that a 
reasonable health care provider would not 
have been considered to be an ordinary 
risk of the surgery performed.  The 
medical basis for all opinions expressed 
should also be noted for the record.

4.   Following the completion of the 
requested development, the RO should then 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains unfavorable, 
the RO should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


